NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 17-1607
                                   ________________

                            UNITED STATES OF AMERICA

                                             v.

                                     JIMMY DAVIS,
                                             Appellant

                                   ________________

                            On Appeal from the District Court
                                    of the Virgin Islands
                         (D.C. Criminal No. 1-10-cr-00011-001)
                        District Judge: Honorable Wilma A. Lewis
                                    ________________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 December 14, 2017

          Before: SMITH, Chief Judge, MCKEE, and SCIRICA, Circuit Judges

                               (Filed: September 10, 2018)

                                   ________________

                                       OPINION*
                                   ________________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
SCIRICA, Circuit Judge

          The District Court sentenced Jimmy Davis to eight months’ imprisonment for

violating the conditions of his supervised release. Davis now appeals, arguing he was

denied due process and that the District Court erred by finding sufficient evidence he

committed another crime—disturbance of the peace by threats—in violation of his

conditions of supervised release. We hold Davis was accorded all process due to him and

that the District Court did not commit clear error when it found, by a preponderance of

the evidence, Davis committed a disturbance of the peace by threats. We will therefore

affirm.

                                               I.1

          On August 2, 2010, Davis pled guilty to one count of being a felon in possession

of ammunition and one count of being a felon in possession of a firearm, both in violation

of 18 U.S.C. § 922(g)(1). [App. 7a]. He was sentenced to 33 months’ incarceration and

three years of supervised release, which began on November 8, 2013. [App. 7b-c].

Davis’s supervised release conditions prohibited him from, among other things,

committing another federal, state, or local crime. [App. 7c].

          While on supervised release, Davis was arrested by the Virgin Islands Police

Department on a warrant charging unlawful sexual contact in the first degree, 14

V.I.C. § 1708, and disturbance of the peace by threats, 14 V.I.C. § 622. [App. 454]. The

Office of Probation issued a memorandum on August 10, 2015, informing the District


1
    We write for the parties and set forth only those facts necessary to our disposition.

                                                2
Court of the arrest and alleging Davis had violated the conditions of his supervised

release. [Id.]. Though the memorandum described the arrest warrant, it did not specify

that the condition alleged to have been violated was that Davis not commit another crime.

Following the Probation Office’s memorandum, the District Court signed an arrest

warrant for Davis for violating the conditions of his supervised release, which was

executed by the United States Marshals Service on February 10, 2016. [App. 41].

       At Davis’s revocation hearing, the Government presented the testimony of

Probation Officer Dudley Fabio, the complainant, JD (a minor female between the ages

of 13 and 16), and Virgin Islands Police Department Officer Gregory Charlery Joseph.

Davis cross-examined each of the Government’s witnesses and presented two witnesses

of his own.2 Crediting JD’s testimony, the District Court found that while in his car,

Davis made sexual advances toward JD, touching her thighs and chest area.3 [App. 122].

When she refused these advances, Davis became agitated, yelled at her, after which Davis

parked his car and showed her a picture of his penis. [App. 122; 126]. Davis then told JD

he would “deal with [her] mother, [her] father, and he was going to leave [her] brother for

last” if she told anyone about what he had shown her. App. 126. After the incident, Davis

brought JD to his job site and, while he told her not to leave, she “panicked” and left




2
  Prior to the conclusion of the revocation hearing, Davis also filed a motion to dismiss
the proceedings alleging the Government had failed to provide sufficient written notice of
the alleged violation of the conditions of supervised release.
3
  Davis does not contest these findings and only argues they are insufficient to support
the District Court’s conclusion he committed a disturbance of the peace.
                                             3
because she knew Davis had a criminal record, he had “disrespected” and “violated her,”

and she was scared. App. 127.

       Based on these factual findings, the District Court found sufficient evidence Davis

had committed a disturbance of the peace by threats, but insufficient evidence of

unlawful sexual contact in the first degree. [See App. 388-391]. The District Court also

found that the probation memorandum (which Davis received prior to the commencement

of the revocation hearing) provided Davis sufficient written notice of the disturbance of

the peace charge. [App. 391]. For violating local laws, and thus the terms of his

supervised release, the District Court sentenced Davis to eight months’ imprisonment

followed by twenty-eight months’ supervised release. [App. 395-406].

                                            II.

       The District Court had jurisdiction under 18 U.S.C. § 3231 and 48 U.S.C. § 1612,

and we have jurisdiction under 28 U.S.C. § 1291. Our review of Davis’s due process

claim is plenary. See United States v. Barnhart, 980 F.2d 219, 222 (3d Cir. 1992). We

review the District Court’s revocation of Davis’s supervised release for abuse of

discretion. See United States v. Maloney, 513 F.3d 350, 354 (3d Cir. 2008). Factual

findings in support of the decision are reviewed for clear error, however, and questions of

law are reviewed de novo. Id.

                                            III.

                                            A.

       We first consider Davis’s contention that he was denied due process at his

revocation hearing. Davis argues the Government provided insufficient written notice of

                                             4
the alleged violations of his conditions of supervised release because the probation

memorandum he received before the revocation began did not identify the specific

condition of release he had violated. This argument stretches the minimum requirements

of due process articulated in our case law and Federal Rule of Criminal Procedure 32.1.

Accordingly, we will affirm the District Court’s denial of Davis’s motion to dismiss the

revocation proceedings.

       Hearings to revoke supervised release, like hearings to revoke parole, are not

criminal prosecutions. See Morrissey v. Brewer, 408 U.S. 471, 480 (1972); United States

v. Santana, 526 F.3d 1257, 1259 (9th Cir. 2008); United States v. Tippens, 39 F.3d 88, 89

(5th Cir. 1994). It is, therefore, well-settled that a revocation of supervised release

hearing does not trigger “the full panoply of due process rights accorded a defendant at a

criminal trial.” Carchman v. Nash, 473 U.S. 716, 725 (1985). These proceedings do,

however, affect the liberty interests of individuals and thereby entitle a defendant to

limited protections under the Due Process Clause. See Morrissey, 408 U.S. at 484 (1972);

see also Gagnon v. Scarpelli, 411 U.S. 778, 788 (1973). The Federal Rules of Criminal

Procedure incorporate these due process rights in Rule 32.1.

       As relevant here, Rule 32.1(b) requires that the defendant be provided “written

notice of the alleged violation.” Fed. R. Crim. P. 32.1(b)(2)(A). But, “[a] revocation

hearing need not be as rigid or as formal as a criminal trial either with respect to notice or

specification of charges, fairness of the proceedings being the prime factor,” United

States v. Evers, 534 F.2d 1186, 1188 (5th Cir. 1976) (citing Burns v. United States, 287

U.S. 216, 221 (1932)), and to be effective under Rule 32.1, notice “need only assure that

                                               5
the defendant understands the nature of the alleged violation,” United States v. Sistrunk,

612 F.3d 988, 992 (8th Cir. 2010). Thus, a defendant’s right to pre-hearing notice is

satisfied where he has written notice of the conduct on which his revocation is based. See

United States v. Gordon, 961 F.2d 426, 429–30 (3d Cir. 1992).

       In Gordon, for example, the defendant argued her drug use should not have been

considered at her revocation of probation hearing because the probation violation petition

had not “formally charged her” with possession of a controlled substance. Id. at 429.

Rejecting this argument, we found the requirements of notice satisfied because the

petition cited two positive urine specimens and thus the defendant “should have

anticipated that she would be questioned about her drug possession at the probation

violation hearing.” Id. Similarly, we found Rule 32.1(b)’s notice requirement satisfied in

United States v. Barnhart where “the probation officer’s petition for revocation provided

Barnhart with written notice of the alleged probation violations: the failure to report to

the probation officer on three different dates.” 980 F.2d 219, 223 (3d Cir. 1992).

       Like the defendants in Gordon and Barnhart, the notice Davis received prior to his

revocation hearing was sufficient to ensure Davis understood the nature of the alleged

violation of his conditions of supervised release and could prepare a defense. The

probation memorandum explains “[o]n February 21, 2015, [Davis] was arrested on a

warrant issued . . . for Unlawful Sexual Contact First Degree/Domestic Violence and

Disturbance of the Peace by Threats/Domestic Violence.” App. 454. The second charge,

disturbance of the peace, ultimately served as the basis for revoking Davis’s supervised



                                              6
release.4 Particularly when coupled with the March 9, 2015, Superior Court information

(which Davis also received prior to the hearing [see App. 42]), the probation

memorandum provided adequate notice that the conduct Davis was arrested for would be

the basis for the revocation of supervised release hearing. Davis questions whether he

was “supposed to guess which release condition he had violated,” Appellant’s Br. at 21,

but our inquiry focuses on notice of the underlying conduct at issue in the hearing i.e., the

conduct which must be defended against. Regardless, Davis should have anticipated the

condition alleged to have been violated was that he not commit another crime.

       In arguing that notice of the specific violation is required, Davis references the

Ninth Circuit’s decision in United States v. Havier, 155 F.3d 1090 (9th Cir. 1998).

Havier addressed the specificity of notice required regarding the underlying statute

alleged to have been violated, not the specific condition of release alleged to have been

violated as Davis argues here. More importantly, in Havier, the defendant was able to

show how the lack of citation to a specific statute harmed his ability to defend against the

alleged violations by altering what he chose to emphasize in his testimony and in cross-

examination. Id. at 1094. Davis fails to demonstrate, or even argue, any specific prejudice

resulting from the Government’s failure to delineate in the memorandum which specific




4
  On January 27, 2017, the Government filed a formal notice of violation of supervised
release. [App. 224]. In addition to alleging unlawful sexual contact in the first degree and
disturbance of the peace by threats, this notice alleged Davis had committed unlawful
sexual contact in the second degree in violation of 14 V.I.C. § 1709. The District Court
found Davis did not receive adequate notice of the unlawful sexual contact in the second
degree charge and the Government does not challenge this finding on appeal. [App. 393].

                                              7
condition of supervised release was violated. To the contrary, Davis cross-examined the

government’s witnesses and presented two witnesses of his own, and his strategy of

challenging the complainant’s credibility was not dependent on knowing the specific

condition of release he was charged to have violated. We will therefore affirm the District

Court’s denial of Davis’s motion to dismiss.

                                             B.

       Davis also argues there was insufficient evidence to establish that he violated a

condition of his supervised release by committing a disturbance of the peace by threats.

Specifically, Davis argues his statement to JD that he would “deal with” her mother and

father, and “leave her brother for last” is ambiguous and does not communicate any intent

to commit violence. See Appellant’s Br. at 26. Whether there is sufficient evidence to

establish a violation of a condition of supervised release is a factual question reviewed for

clear error. See United States v. Poellnitz, 372 F.3d 562, 565 n. 6 (3d Cir. 2004). We find

no error in the District Court’s analysis and will affirm.

       To revoke a defendant’s supervised release, a district court need only find “by a

preponderance of the evidence that the defendant violated a condition of supervised

release.” 18 U.S.C. § 3583(e)(3). “When the condition is that the defendant not commit a

crime, there is no requirement of conviction or even indictment.” Poellnitz, 372 F.3d at

566. This is consistent with “the broad discretion” we have traditionally afforded district

courts to revoke probation and supervised release when the requisite conditions are

violated. Id. (citing Gordon, 961 F.2d at 429).



                                               8
       Regarding the underlying crime at issue here, section 622(1) of the Virgin Islands

Criminal Code proscribes “maliciously and willfully disturb[ing] the peace or quiet of

any village, town, neighborhood or person, by loud or unusual noise, or by tumultuous

offensive conduct, or threatening, traducing, quarreling, challenging to fight or fighting.”

14 V.I.C. § 622. The Virgin Islands Territorial Court has explained that “[t]o constitute a

‘threat’ under a breach of peace statute, there need not be an immediate menace of

violence or acts showing a present ability and will to execute the threat.” Gov’t of Virgin

Islands v. Stagger, No. CRIM. 253/1976, 1977 WL 425260, at *3 (Terr. V.I. Mar. 15,

1977) (internal quotation and citation omitted). Instead, “[a] threat imports the

expectation of bodily harm, thereby inducing fear and apprehension in the person

threatened” and need not necessarily be “communicated directly to the threatened

individuals.” Id.

       Referencing Stagger, the District Court concluded Davis had “made threats

against various members of JD’s family [and] those threats were made to JD to prevent

her from telling anyone that defendant had shown her a picture of his penis.” App. 395.

The trial judge credited JD’s testimony that she became panicked, scared, and nervous

because she knew of Davis’s criminal record, and therefore found the Government had

satisfied its burden of demonstrating a disturbance of the peace by a preponderance of the

evidence. [Id.]. We find no error in this analysis. As the Government explains in its brief,

the circumstances surrounding Davis’s statement are highly relevant and support a

finding that his statement imported an expectation of bodily harm, thereby inducing fear

and apprehension in JD: JD was young, JD had rejected Davis’s sexual advances, Davis

                                             9
had become agitated and JD was in a confined area when the statements were made, and

JD knew Davis had a criminal record.

       Based on these circumstances, the District Court did not commit clear error when

it found, by a preponderance of the evidence, Davis had committed a disturbance of the

peace by threats. As such, the District Court was well within its discretion to revoke

Davis’s supervised release.

                                            IV.

       For the foregoing reasons, we will affirm the District Court’s denial of Davis’s

motion to dismiss the revocation proceedings and decision to revoke supervised release.




                                            10